Citation Nr: 0514513	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  01-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
chronic tendonitis of the right shoulder.

2.  Entitlement to service connection for right hamstring 
muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active duty in the United States Air Force 
from June 1975 to March 1978; he served as a member of Air 
National Guard component from February 1982 to July 1999, 
which service included active duty from February 20 to March 
10, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Claims of service connection for a back disability and left 
ear hearing loss were also developed for appellate review, 
but these claims were later granted by the RO in October 
2001.  Consequently, they are not before the Board.

The Board notes that, in lieu of a VA Form 9, Appeal to the 
Board of Veterans' Appeals, the veteran perfected his appeal 
by way of a VA Form 21-4138 Statement in Support of Claim.  
He specifically requested that the submission be considered 
in lieu of a VA Form 9, and that his appeal continue to the 
Board.  The VA Form 9 has spaces in which an appellant is 
asked to indicate whether he/she desires a personal hearing 
as part of an appeal, and, if so, what type of hearing he/she 
desires, and where it is desired that it be held.  Neither 
the veteran nor his representative has requested that a 
hearing be held.  Further, the veteran, in a correspondence 
received in March 2005, indicated that his case should be 
immediately forwarded to the Board for decision.  
Accordingly, the Board concludes that the veteran does not 
desire a hearing in this case.


FINDINGS OF FACT

1.  The veteran does not have a right hamstring muscle strain 
that is related to active military service.

2.  The veteran does not have chronic tendonitis of the right 
shoulder that is related to active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right hamstring muscle strain 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).

2.  The veteran does not have chronic tendonitis of the right 
shoulder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's records show that he was treated for a pulled 
muscle in April 1982, which was shortly after he began his 
second period of active duty.  The record does not indicate 
which muscle was pulled, but the invoice for the private 
treatment indicates that an x-ray was taken of the upper 
abdomen.  

Of record are reports of medical history which were provided 
by the veteran while he was serving in a reserve component in 
the time between his two active duty periods.  In one of 
these reports, dated in August 1981, the veteran reported 
that he had torn tendons in the right shoulder in February 
1981.  There is no assertion and no evidence that the torn 
tendons occurred during a period of active duty for training 
(ACDUTRA), and there are no other entries in the veteran's 
service medical record (SMR) regarding the right shoulder.

The veteran's SMR indicates that he was treated once, in July 
1989, for a pulled hamstring muscle in the right leg, which 
occurred while playing volleyball.  The treatment note 
indicated that the veteran walked with a limp for an 
unrestricted distance, and that the veteran was not fully 
world-wide deployable for five weeks.  There are no other 
entries in the veteran's SMR regarding the right hamstring.  

Of record are reports of periodic examinations while serving 
as a reservist.  They uniformly report no abnormal clinical 
evaluation relevant to the issues here, and the veteran's 
Report of Medical History provided on the occasion of each of 
these examinations all report no history of arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
lameness; or painful or "trick" shoulder.  

The veteran was afforded VA examinations in February 2000, 
July 2001, and January 2005.  The February 2000 examiner 
noted that the veteran stated that he had always been in good 
health, and had had no serious illness or injuries while in 
service.  The veteran also reported he had an off-and-on 
soreness in the right shoulder for several years, but that it 
really did not bother him much nor limit his activities.  
Review of systems was "entirely normal."  The veteran 
evidently made no complaint regarding his right hamstring, 
and the examiner did not discuss it.  The examiner reported 
the veteran was in generally good health with some arthralgia 
of the right shoulder.  The examiner later defined his use of 
the term "arthralgia" to mean there were complaints of pain 
but no objective findings, and that he used this term when 
there was no diagnosable disease entity or disability.  

The report of a July 2001 examination noted that the veteran 
could stand on his toes without difficulty.  Examination of 
the lower extremities showed they were equal and normal 
bilaterally.  In the lying position the veteran could raise 
the extended right leg up to 110 degrees.  The veteran's 
right shoulder showed no swelling, redness, or warmth.  There 
was no tenderness or pain along the acromioclavicular joint 
and coracoid process.  There was no tenderness or pain along 
the muscle groups of the shoulder or upper extremities 
bilaterally.  The veteran did not experience any muscle pain 
during palpation.  Range of motion of the right shoulder 
showed forward elevation-flexion was 180 degrees; abduction 
was 180 degrees; adduction was 45 degrees; internal rotation 
was 90 degrees; and external rotation was 90 degrees.  All 
tests of the right shoulder resulted in moderate pain and 
discomfort in the right shoulder.  An x-ray of the right 
shoulder was normal.  The examiner diagnosed right hamstring 
muscle strain and post-traumatic chronic tendonitis.  

In a Statement in Support of Claim dated in February 2003, 
the veteran reported that he had first hurt his shoulder 
while lifting desks in August 1977 (during his initial period 
of active duty), and that the injury was exacerbated by a 
career of lifting heavy objects.  He averred that by the time 
he retired from service in August 1999, his shoulder was sore 
and stiff most of the time.  The Board notes that there is no 
record of treatment for right shoulder injury in the 
veteran's SMR.  He reported that in November 2002, he tore 
his right rotor cuff while bending some quarter-inch copper 
tubing.  In this statement, the veteran also averred that the 
long winters where he lived in Minnesota, and the 
accompanying ice and snow, caused him to slip and strain his 
hamstring.  

As noted above, the Board ordered another examination for the 
specific purpose of obtaining medical opinion as to the 
medical probability that any currently diagnosed right 
hamstring muscle strain or tendonitis of the right shoulder 
is related to any period of active duty, inactive duty 
training, or active duty for training.  The examination was 
conducted in January 2005.  

The examiner noted the veteran claimed that his injury to the 
right shoulder was attributed to repetitive heavy lifting on 
a daily basis during his time in service, which resulted in 
chronic right shoulder pain.  The examiner also noted the 
1981 record of torn tendons in the veteran's right shoulder, 
and the reported torn rotator cuff described above.  The 
veteran reportedly had had no right shoulder injections, no 
physical therapy for his right shoulder, and had not been 
treated with a sling.  He reported taking over-the-counter 
ibuprofen as needed.  The veteran reported that he originally 
hurt his right hamstring in physical training in service.  
The examiner noted that the SMR showed the veteran was seen 
for the hamstring strain and placed on light duty.  He was 
not treated with physical therapy, injections, or surgery, 
but reported taking over-the-counter medications.  

Following examination, the examiner diagnosed post-traumatic 
chronic tendonitis of the right shoulder, and right hamstring 
strain.  The examiner opined that it was as likely as not 
that the veteran experienced some chronic right shoulder 
pain, but the records did not show him seeking medical care 
for this condition until he tore his right rotator cuff after 
leaving service.  While the examiner noted that it was 
possible that the right rotator cuff tear could have been an 
exacerbation of a chronic right shoulder problem, there was 
no evidence in the medical record to establish that the 
veteran's right shoulder condition was chronic.  The examiner 
also noted that, while there was medical evidence of a 
hamstring strain in the right leg in August 1989, there was 
no evidence in the veteran's medical records of any residual 
or chronic disability.  The examiner also noted that the 
February 2000 VA examination did not show any complaints or 
diagnosis of any right lower extremity muscle disability.  

The examiner concluded that it is unlikely that either 
chronic tendonitis of the right shoulder or right hamstring 
strain was related to the veteran's military service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is evidence of a current right shoulder 
disability, but there is no evidence of record that the 
veteran suffered an in-service injury to his right shoulder.  
The veteran stated in his February 2003 Statement in Support 
of Claim that he had hurt his shoulder lifting desks in 
August 1973, during his first period of active duty.  
However, the veteran's SMRs show no complaints of or 
treatment for any shoulder injury while on active duty.  

The veteran told his January 2005 VA examiner that he had 
chronic right shoulder pain attributable to repetitive heavy 
lifting on a daily basis during his time in service.  In any 
event, there is no showing of chronicity of an in-service 
shoulder disability because the evidence of record shows that 
the veteran never sought treatment for a shoulder condition 
in service.  Also, there is no evidence of post-service 
continuity of symptoms.  The record shows the veteran retired 
from military service in July 1999 but never sought treatment 
for his right shoulder until he tore his right rotator cuff 
several years after leaving service.  Thus, there is no 
showing of an in-service injury, no showing of chronicity 
since service, and no showing of continuity after any period 
of qualifying service-active duty, active duty for training, 
or inactive duty training.  

Finally, because there is no showing of chronicity or 
continuity of symptomatology, there is no medical evidence of 
a nexus between a current shoulder disability and any in-
service disease or injury.  The January 2005 VA examiner 
specifically opined that it was unlikely that there was any 
connection between the veteran's right shoulder disability 
and his military service.  It appears from a totality of the 
evidence that any problem with the shoulder in 1981 was an 
acute and transitory problem.  As noted by the examiner, a 
shoulder problem was not shown thereafter, at least not until 
after the veteran retired and injured his rotator cuff.  In 
other words, torn tendons were not shown as a chronic 
disability until after the veteran's military service.  The 
examiner's opinion is supported by the evidentiary record 
that does not include complaint or treatment for such a 
problem while the veteran served as a member of a reserve 
component, and is uncontradicted by the record.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.  

There is evidence that the veteran has a current hamstring 
strain, and there is also evidence of a single right 
hamstring strain that may have occurred while serving during 
a period of active duty for training or inactive training.  
However, there is no medical evidence of a nexus between the 
current disability and the in-service strain.  The January 
2005 VA examiner diagnosed a right hamstring strain.  
However, this examiner also noted the only record of injury 
to the veteran's right hamstring is the single treatment note 
from August 1989 indicating treatment for an acute injury.  
The veteran's SMR shows no further complaint or treatment 
after the one in August 1989.  There is also no evidence of 
record that the veteran was treated for any right hamstring 
complaint after service.  Further, as the January 2005 
examiner noted, the veteran's in-service medical examinations 
showed no evidence of a chronic muscle strain, and the 
February 2000 VA examination showed no complaints of a right 
leg muscle disability.  Thus, there is no evidence of record 
to support a finding that the veteran's right hamstring 
strain is a chronic disability attributable to his military 
service.

The only evidence of record supportive of the veteran's claim 
that his current disabilities are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of his shoulder and leg 
complaints, he is not competent to provide medical opinion as 
to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds a 
preponderance of the evidence is against each claim on 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in the correspondence 
noted above, dated in June 2001.  (Although the notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  After the Board 
remanded for additional development, the RO provided the 
veteran with an update on the status of his appeal, and 
reiterated VA's duties to both notify and assist under the 
VCAA. 

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence/information was already in the RO's 
possession, what additional evidence/information was needed 
from the veteran, what evidence/information VA was 
responsible for obtaining, what evidence/information VA would 
assist in obtaining on the veteran's behalf, and where the 
veteran was to send the information sought.  The veteran was 
given a list of specific types of evidence that would help in 
deciding the issues, and was also told to send any medical 
evidence he had.  Additionally, the RO informed the veteran 
of the results of its rating decisions, and the procedural 
steps necessary to appeal.  The RO also provided a statement 
of the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's 
service records.  The veteran was also afforded several 
medical examinations in support of his claims.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for post-traumatic chronic 
tendonitis of the right shoulder is denied.

Entitlement to service connection for right hamstring muscle 
strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


